        Case 3:19-cv-01286-SB        Document 58       Filed 10/15/20     Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



 KINSALE INSURANCE COMPANY, an                                     Case No. 3:19-cv-01286-SB
 Arkansas corporation,
                                                                     OPINION AND ORDER
                      Plaintiff,

               v.

 NORTHWEST SURGICAL
 DEVELOPMENT OF PORTLAND, LLC,
 dba ATHENIX BODY SCULPTING
 INSTITUTE, a California limited liability
 company, NORTHWEST SURGICAL
 DEVELOPMENT COMPANY, INC., a
 Washington corporation, ARIC AGHAYAN,
 M.D., LESLIE TAYLOR, JAMES
 HAEFNER, KRISTIN HOUSTON,
 SANDRA CAPUSAN-JULIANO, CARMEL
 CARRASCO, ANTOINETTE SMITH-
 CARRASCO,

                      Defendants.


BECKERMAN, U.S. Magistrate Judge.

      Plaintiff Kinsale Insurance Company (“Kinsale”) filed this action for declaratory relief

against Northwest Surgical Development of Portland, LLC (“NSD”), Northwest Surgical

Development Company, Inc. (“NSDC”), Aric Aghayan, M.D. (“Dr. Aghayan”), Leslie Taylor


PAGE 1 – OPINION AND ORDER
          Case 3:19-cv-01286-SB         Document 58        Filed 10/15/20     Page 2 of 6




(“Taylor”), James Haefner (“Haefner”), Kristin Houston (“Houston”), Sandra Capusan-Juliano,

Carmel Carrasco, and Antoinette Smith-Carrasco. Kinsale seeks declaratory relief that it has no

duty to defend or indemnify NSD or the other defendants named in state court litigation currently

pending in Multnomah County Circuit Court. NSD, on behalf of NSDC, Taylor, Haefner, and

Houston (collectively, the “NSD Defendants”) have moved to dismiss the complaint, or in the

alternative, to stay these proceedings until the underlying state court litigation has resolved.

(ECF No. 39.)

        The Court has jurisdiction over Kinsale’s claims pursuant to 28 U.S.C. § 1332, and all

parties have consented to the jurisdiction of a U.S. Magistrate Judge pursuant to 28 U.S.C. §636.

For the reasons explained below, the Court grants the NSD Defendants’ motion to stay.

                                         BACKGROUND

        Kinsale issued Management Liability Policy No. 0100057600-1 (the “Policy”) to NSD

and NSDC on October 4, 2018. (Compl. ¶ 14.) In its Employment Practices Liability Coverage

Section, the Policy provides that Kinsale “will pay ‘loss’” only if “[p]rior to the effective date of

[the] Policy, no ‘insured’ had knowledge of any ‘wrongful act’ that could reasonably give rise to

a ‘claim’ made under [the] Policy[.]” (Id.)

        On March 21, 2019, NSD provided notice to Kinsale of complaints against NSD and Dr.

Aghayan filed with the Bureau of Labor and Industries (“BOLI”) alleging sexual harassment and

discrimination. (Compl. ¶ 15.) NSD requested that Kinsale assign defense counsel to respond to

the BOLI claims. (Id.) Kinsale agreed to assign defense counsel subject to a reservation of rights.

(Id.)

        Kinsale allegedly later learned that NSD had knowledge of the facts and circumstances

underlying the sexual harassment and discrimination claims prior to the inception of the Policy



PAGE 2 – OPINION AND ORDER
         Case 3:19-cv-01286-SB          Document 58        Filed 10/15/20     Page 3 of 6




on October 4, 2018, but failed to disclose those facts in its application. (Id.) Kinsale withdrew its

defense of the BOLI claims. (Compl. ¶ 18.)

       The BOLI complainants filed two actions in Multnomah County, one naming NSD and

Dr. Aghayan, and the other also naming Taylor, Haefner, and Houston. (Compl. ¶¶ 19-20.) NSD

tendered its defense for both actions to Kinsale, but Kinsale disclaimed coverage. (Compl. ¶ 21.)

NSD asked Kinsale to reconsider its coverage position, but Kinsale refused. (Compl. ¶ 24.)

                                          DISCUSSION

I.     MOTION TO STAY

       A.      Legal Standards

       “‘A district court has inherent power to control the disposition of the causes on its docket

in a manner which will promote economy of time and effort for itself, for counsel, and for

litigants.’” Makaneole v. SolarWorld Indus. Am., Inc., 3:14-cv-1528-PK, 2018 WL 679638, at *2

(D. Or. Feb. 2, 2018) (quoting CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962) and citing

Clinton v. Jones, 520 U.S. 681, 706 (1997)). “In considering a motion to stay, a court must

consider three factors: (1) potential prejudice to the non-moving party, (2) hardship and inequity

to the moving party if the action is not stayed, and (3) the judicial resources that would be

saved.” Reynolds v. Geico Corp., No. 2:16-cv-01940-SU, 2017 WL 815238, at *2 (D. Or. Mar.

1, 2017) (citing CMAX, Inc., 300 F.2d at 268 and Or., ex rel. Kroger v. Johnson & Johnson, No.

11-cv-86-AC, 2011 WL 1347069, at *2 (D. Or. Apr. 8, 2011)).

       B.      Analysis

       The NSD Defendants move to stay this action pending resolution of the state court

litigation, on the ground that they will be prejudiced if forced simultaneously to litigate the same

issues in both state and federal court, and that a stay will not prejudice Kinsale because it has



PAGE 3 – OPINION AND ORDER
         Case 3:19-cv-01286-SB          Document 58       Filed 10/15/20     Page 4 of 6




already disclaimed its duty to defend and cannot resolve the indemnity claim until the state cases

resolve. The Court agrees.

       First, with respect to Kinsale’s request for declaratory relief on its duty to indemnify the

NSD Defendants, “Oregon district courts typically wait until the underlying litigation is resolved

and liability is determined before ruling on an insurer’s duty to indemnify.” Scottsdale Ins. Co. v.

Ortiz & Assocs., Inc., No. 3:13-cv-01791-AA, 2014 WL 1883653, at *3 (D. Or. May 9, 2014)

(citing Country Mut. Ins. Co. v. Larson, No. 08–6154–TC, 2010 WL 1039790, at *5 (D. Or. Feb.

26, 2010); Evraz Or. Steel Mills, Inc. v. Cont’l Ins. Co., No. CV 08-447-JE, 2009 WL 789658, at

*11–12 (D. Or. Mar. 20, 2009); and Travelers Prop. Cas. Co. of Am. v. Martella, No. CV-04-

176-ST, 2004 WL 1375283, at *6 (D. Or. June 18, 2004)). To determine Kinsale’s duty to

indemnify the NSD Defendants, this Court will be required to determine whether and when the

NSD Defendants became aware of the alleged sexual harassment and discrimination, an issue

that is also central to the NSD Defendants’ defense in the state litigation. Absent a stay, the NSD

Defendants will suffer prejudice by being forced simultaneously to litigate the same issues in

both courts, and risk inconsistent rulings. See Ortiz Assocs., Inc., 2014 WL 1883653, at *4 (“[T]o

determine Scottsdale’s duty to indemnify, this Court would have to review facts in the

underlying lawsuit, which essentially creates duplicative litigation[.]”)

       Kinsale, on the other hand, will suffer no prejudice from a stay of these proceedings, as

the Court cannot resolve its duty to indemnify until the state cases have resolved. See City of

Medford v. Argonaut Ins. Grp., No. 1:06-03098-PA, 1:11-cv-03037-PA, 2011 WL 6019429, at

*1 (D. Or. Dec. 1, 2011) (“Pending resolution of the ongoing state court proceedings, I reserve

ruling on whether defendants have a duty to indemnify.”). As such, staying further litigation in




PAGE 4 – OPINION AND ORDER
            Case 3:19-cv-01286-SB        Document 58        Filed 10/15/20     Page 5 of 6




this court is a better use of judicial and the parties’ resources.1 Reynolds, 2017 WL 815238, at *5

(explaining that waiting for the underlying action to resolve would “simplify the issues before

the Court and thereby conserve judicial resources”).

        With respect to whether this case should proceed on Kinsale’s duty to defend claim only,

litigating these related matters piecemeal is also not an efficient use of resources. See Or. Nat.

Desert Assoc. v. Freeborn, No. CV 06-1311-MO, 2007 WL 9658100, at *2 (D. Or. June 19,

2007) (“[I]t would not be efficient to allow some claims to go forward while others do not.”).

Kinsale will not suffer prejudice by waiting to resolve its duty to defend until this Court resolves

its duty to indemnify, as Kinsale has already denied coverage and is not currently incurring fees

or costs in connection with the state litigation. Kinsale has not identified any need to resolve the

coverage issue before the state cases resolve, and a stay here would benefit Kinsale by allowing

it to retain the benefit of its chosen forum. See Reynolds, 2017 WL 815238, at *4 (granting the

defendant’s motion to stay where “[t]he potential prejudice to plaintiff of a stay is minimal”).

        Balancing the relevant factors, the Court concludes that a stay of this action is appropriate

until the underlying state litigation resolves.

II.     MOTION TO DISMISS

        The NSD Defendants alternatively move to dismiss the case, but acknowledge that

Kinsale has the right to seek the declaratory relief at issue here. See Gov’t Emps. Ins. Co. v.

Dizol, 133 F.3d 1220, 1225 (9th Cir. 1998) (“We know of no authority for the proposition that an

insurer is barred from invoking diversity jurisdiction to bring a declaratory judgment action

against an insured on an issue of coverage.” (citation omitted)). Rather than dismiss this case and



        1
         Kinsale proposes that the Court could minimize any inefficiencies by allowing the
parties here to rely on discovery in the state cases, but the parties can just as easily access the
state court discovery once those cases resolve.
PAGE 5 – OPINION AND ORDER
          Case 3:19-cv-01286-SB           Document 58        Filed 10/15/20      Page 6 of 6




require Kinsale to refile once the state litigation resolves, the Court concludes that a stay is more

appropriate here.

                                           CONCLUSION

        For the reasons stated, the Court DENIES the NSD Defendants’ motion to dismiss, but

GRANTS the NSD Defendants’ motion to stay (ECF No. 39). The parties shall notify the Court

once the state court litigation is resolved, and the Court will lift the stay.

        IT IS SO ORDERED.

        DATED this 15th day of October, 2020.


                                                        HON. STACIE F. BECKERMAN
                                                        United States Magistrate Judge




PAGE 6 – OPINION AND ORDER
